Citation Nr: 1738269	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 13-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating of coronary atherosclerosis of the native vessel, currently evaluated at 10 percent disabling, for purposes of entitlement to retroactive benefits disabling and for accrued purposes.


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 7, 1951 to December 4, 1955 and from January 9, 1956 to January 31, 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction of this case has been changed to the RO in Phoenix, Arizona.

The Veteran passed away in December 2008, and the appeal is filed by the Veteran's daughter.



FINDINGS OF FACT

1. At the time of his death, the Veteran had a pending claim before the RO for an increased rating in excess of 10 percent for coronary artery disease.

2. The evidence does not demonstrate that the Veteran's coronary artery disease contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.


CONCLUSIONS OF LAW

1. The appellant is entitled to a review as to entitlement to an increased rating for coronary artery disease status post coronary artery bypass surgery for retroactive benefits purposes. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400. (2016).

2. The criteria for a rating in excess of 10 percent for service-connected coronary artery disease, for purposes of retroactive benefits and for accrued purposes, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Appellant has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.


II. Accrued Benefits and Nehmer Claims

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving child may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

The record establishes that the appellant is the Veteran's daughter. The Veteran died in December 2008, and the appellant filed her claim for accrued benefits thereafter. Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits. See 38 C.F.R. § 3.1000 (2016).

The Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(3) (2016). The Veteran was also shown to have coronary artery disease, which is a covered herbicide disease as described under 38 C.F.R. § 3.816.

Accordingly, the Veteran was a "Nehmer class member." See 38 C.F.R. § 3.816(b); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment. The appellant meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as the Veteran's daughter.

VA will pay the amount of retroactive benefits due an identified payee in accordance with § 3.816(f)(1) without requiring an application from the payee. 38 C.F.R. § 3.816(f). The provisions of 38 U.S.C.A. § 5121(c) (West 2014) and 38 C.F.R. § 3.1000(c) (2016) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816, § 3.816(f)(2). Thus there was no need for the appellant to submit a timely application for any available retroactive Nehmer benefits. Rather, any such benefits owing the Veteran must be paid to the appellant. Id.

As noted above, accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2014).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The VA has conducted a review of the Veteran's entire claims file to determine the earliest date of claim per 38 C.F.R. § 3.816 pertaining to awards under the Nehmer Court Order. The evidence of record shows the earliest claim for Nehmer purposes was February 7, 2001. No evidence in the record received prior to this date relates to any claimed disability that could reasonably be construed as an Agent Orange-related disability affected by the Nehmer Court Order.

VA acknowledges exposure to an herbicide agent for veterans who while on active military duty served within the land borders or inland waterways of the Republic of Vietnam at any time between January 9, 1962 and May 7, 1975. In-country Vietnam service within the presumptive period was indicated on the Veteran's DD Form 214 for the period of service from January 16, 1966 to January 31, 1972. Therefore, the Veteran's exposure to herbicides has been established.

VA received the Veteran's claim for compensation on February 7, 2001. The rating decision dated January 11, 2002 failed to address coronary atherosclerosis of the native vessel, as this condition was not yet added to VA's list of presumptive conditions.

For administrative purposes, this was coded under diagnostic code 7099-7005. This diagnostic code is closely associated with ischemic heart disease, which is why the claim was originally pulled for review for ischemic heart disease.

VA conducted a review of the Veteran's file and notified the Veteran of this decision on January 28, 2002. Following this date, there were no other claims regarding this condition.

After the Veteran's death, ischemic heart disease was added to the list of disabilities recognized as being related to herbicide exposure.

In this case, coronary artery disease was added to the list of presumptive diseases (as ischemic heart disease) on August 31, 2010. 75 Fed. Reg. 53, 202 (August 31, 2010). Here, the Appellant is entitled to retroactive benefits in accordance with Nehmer, and is seeking an increased rating for coronary artery disease.

III. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005. Under this diagnostic code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

A review of the Veteran's outpatient treatment records from the Phoenix VA Medical Center (VAMC) from August 1992 to March 2001 shows a diagnosis of coronary atherosclerosis of native coronary vessel. A chest x-ray dated August 21, 2000 revealed that the heart was at the upper limits of normal in size. No other subsequent chest x-ray/echocardiogram (EKG)/CT scans were found showing cardiomegaly/cardiac hypertrophy. A review of the Veteran's medications shows that he was taking heart or heart related medication as early as May 20, 1998, when he was prescribed medicine for blood pressure.

A treatment report dated January 27, 1999 shows heart medicine on the Veteran's medication list, and a report on December 11, 2000 noted two episodes of angina since the previous visit, which was relieved through heart medication. Nothing in the record indicates the medicine was discontinued or that the illness was otherwise resolved.

Review of the Veteran's claims file was negative for any private treatment records or indication of treatment at a private medical facility.

A higher evaluation of 30 percent is not warranted in this case because the evidence of record does not show a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

The Board has considered the Appellant's and the Veteran's lay statements, but finds the Veteran's VA treatment records to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Appellant's contention is outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an increased rating in excess of 10 percent for a coronary atherosclerosis of the native vessel. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating of coronary atherosclerosis of the native vessel, currently evaluated at 10 percent disabling, for purposes of entitlement to retroactive benefits and for accrued purposes, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


